The majority, composed of ANDERSON, C. J., McCLELLAN, MAYFIELD, and SOMERVILLE, JJ., think that the writ should be denied. They do not agree, however, with the holding of the Court of Appeals that typewriters are not considered stationery. They think that typewriters fall within the terms of the statute providing for stationery for public officers, and that the same can be supplied as such when the nature and character of the office is such as to require typewriters in the discharge of the duties incident thereto. Crook v. Commissioners, Calhoun County, 144 Ala. 505, 39 So. 383. They think, however, that the writ should be denied upon the theory that the summary motion against the bank depository cannot be maintained upon the authority of Compton v. Marengo Bank, post, p. 129, 82 So. 159.
THOMAS, J., agrees with the majority that typewriters are stationery, and therefore a preferred claim, and that the summary motion will lie against the bank, and that the writ should therefore be awarded.
SAYRE and GARDNER, JJ., think that the writ should be denied upon the grounds disclosed by the opinion of the Court of Appeals.
Writ denied.
All the Justices concur, except THOMAS, J., who dissents.